Citation Nr: 1102019	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  04-43 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to service connection for a left wrist 
disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to November 
2002.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Waco, Texas.  A Travel Board hearing 
was held in November 2006 before the undersigned Veterans Law 
Judge, sitting in Washington, D.C.  

In April 2007 the Board, in pertinent part, denied the Veteran's 
claims for service connection for sinusitis, a left ankle 
disability, and a left wrist disability.  The Veteran appealed to 
the United States Court of Appeals for Veterans Claims (CAVC or 
Court).  In an April 2010 Memorandum Decision, the Court 
determined that the Board did not provide adequate reasons and 
bases for the denials of these claims.  The Board's decisions as 
to the issues currently on appeal were set aside and the claims 
were remanded to the Board for further adjudication.  Additional 
issues that were denied by the Board in the April 2007 decision 
were affirmed, and are not currently on appeal.  

The appeal is REMANDED to the RO.  VA will notify the Appellant 
if further action is required.


REMAND

The Veteran claims to have disabilities involving the sinuses, 
left ankle, and left wrist.  The service treatment records (STRs) 
reflect that he received medical care on different occasions for 
various complaints, to include left wrist strain in July 1993, 
soft tissue injury to the left hand in January 1995, left ankle 
strain in July 1997, and sinusitis in February 1998.  

Subsequently dated records, to include VA examinations reports, 
are of record, but chronic disabilities associated with the 
sinuses, left ankle, and left wrist are not indicated.  It is 
noted, however, that over the years, the Veteran has complained 
of various joint pains.  A VA rheumatology consultation from 
March 2005 reflects that the Veteran was mildly positive for the 
RA factor, but X-rays of the ankles, knees, and wrist were 
negative for degenerative arthritis.  He also reports that he 
continues to experience sinusitis.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  It is the 
Board's conclusion that additional VA examinations would be 
beneficial in determining whether the Veteran currently has 
chronic disabilities associated with the sinuses, the left ankle 
and left wrist.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his sinusitis, and/or left ankle and left 
wrist conditions, on appeal.  Any records 
that are not currently included in the 
claims file should be obtained and added 
to the file.  With any necessary 
authorization from the Veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and Veteran is to 
be informed of such.  If pertinent records 
are received, the AMC should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) 
are met as to this issue.  

2.  The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of any current chronic 
respiratory condition that may be present, 
to include, specifically, sinusitis.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether any chronic 
respiratory disorder, to include 
sinusitis, is present, and, if so, whether 
such is more likely than not (i.e., 
probability greater than 50 percent or 
more) causally or etiologically related to 
or aggravated by active service.  Any 
opinion expressed should be accompanied by 
supporting rationale.  If chronic 
impairment is not shown, that too should 
be indicated.

3.  The RO should also schedule the 
Veteran for an orthopedic examination of 
the left ankle and left wrist.  The 
examiner should review the claims file and 
note review of the claims file in the 
examination report.  The examiner should 
provide a diagnosis of any current left 
ankle and left wrist disorders found and 
should provide an opinion as to whether 
any such diagnosed disorders are as likely 
as not (50 percent or greater possibility) 
causally or etiologically related to or 
aggravated by active service.

4.  Then, the AMC/RO should readjudicate 
the claims for service connection for 
sinusitis, a left ankle, and a left wrist 
condition.  If any decision remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.  
Thereafter, return the case to the Board 
as appropriate.

By this remand, the Board intimates no opinion as to the final 
outcomes warranted.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

